PER CURIAM.
Darrell Lowe appeals the judgment and sentence imposed by the trial court after it found that Lowe had violated community control. We affirm the violation. However, as the State properly concedes, we are compelled to remand because the trial court failed to enter a written order specifying which community control conditions Lowe violated. See Roberts v. State, 76 So.3d 1047, 1048 (Fla. 5th DCA 2011) (“This court has consistently held that the trial judge must specify, in the written order or judgment, which conditions of probation or community control have been violated.” (citing Bell v. State, 60 So.3d 558 (Fla. 5th DCA 2011))).
Accordingly, we vacate the judgment under review and remand for entry of a proper order specifying which conditions Lowe was found to have violated.
*954Judgment VACATED; case REMANDED for entry of a proper adjudication order.
EVANDER, BERGER, and WALLIS, JJ., concur.